Title: To Thomas Jefferson from George Jefferson, 16 June 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear SirRichmond 16th. June 1802.
            In compliance with the desire expressed in your favor of the 12th., I have been endeavouring to get an offer for your Tobacco, but no one seems disposed to make a positive one, unless I were authorised to make sale of it.
            Should I be authorised to sell it at such a price, a Mr. Rutherfoord tells me that he thinks it probable he will give 4.¾$ Cash, or 5$ at 90 days. this last price however I think may be had in Cash, but better than that I fear is not to be expected.
            It is a rare thing now a days to meet with any one who will give an extra price on credit, who is with safety to be trusted.
            No Earth-quake I suppose ever produced a greater crush, than Peace has amongst the Merchants. I have myself by fatal experience become a convert to your opinion—”that 500 acres of land is of more value than the prospect of the fortune of any Merchant whatever.” Your goodness will, I trust, excuse these observations.
            I am Dear Sir Your Very humble servt.
            Geo. Jefferson
          